Citation Nr: 1011443	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-29 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States during World War II.  He was discharged from 
service in June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  By an unappealed August 2005 rating decision, the RO 
declined to reopen the appellant's claim that she had 
submitted new and material evidence to reopen the claim for 
service connection for the cause of the Veteran's death.

2.  The evidence added to the record since the August 2005 
decision is cumulative or redundant of the evidence 
previously of record and does not relate to an unestablished 
fact necessary to substantiate the claim.

3.  Effective in May 1989; the Veteran was granted service 
connection and a 100 percent rating for loss of use of the 
right upper and lower extremities.

4.  Prior to May 1989 the Veteran did not have a 100 percent 
rating in effect for service-connected disability.

5.  The Veteran died in December 1993.



CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the cause of the Veteran's death is denied.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.312 
(2009).

2.  The criteria for dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

By a February 2008 letter the appellant was provided notice 
describing the basis for the previous denial of her claim, as 
well as the evidence necessary to substantiate the element or 
elements found to be unsubstantiated in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) expanded 
the VA notice requirements for a claim for service connection 
for the cause of a veteran's death.  The Court held that when 
adjudicating such a claim, VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime and 
held that 38 U.S.C.A. § 5103(a) notice for a cause of death 
case must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
or her death, (2) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.  The 
appellant was provided VCAA notice meeting the requirements 
of Hupp by way of a letter dated in February 2009.

The Board observes that complete VCAA notice was only 
provided to the appellant after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the Court has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the February 
2009 VCAA-compliant letter was issued to the appellant, she 
was afforded a period of time to submit evidence but did not 
do so.  Therefore, there is no prejudice due to the timing of 
the letter.  A readjucation of the claim is not required 
where no additional evidence has been submitted following the 
issuance of a VCAA letter.  38 C.F.R. § 19,31 (2009).  Under 
these circumstances, any notice defect on the part of VA was 
cured and thus resulted in no prejudice to the appellant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regards to the appellant's 38 U.S.C.A. § 1318 claim, the 
Court has held that compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As 
explained below, there is no reasonable possibility that any 
additional assistance would aid the appellant in 
substantiating her claim for DIC benefits under 38 U.S.C.A. 
§ 1318.

II.  Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By rating action in August 2005, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for the cause of the Veteran's 
death.  The appellant did not appeal and the August 2005 
rating decision became final.  38 U.S.C.A. § 7105.

At the time of the August 2005 denial, the record contained 
the Veteran's post service medical records dated in 1946 
which show that his right thigh was amputated in November 
1946 due to an in-service shrapnel wound.  The medical 
records in the year following discharge from service make no 
reference to septicemia, diabetes mellitus, pneumonia, or 
pulmonary tuberculosis.  Also of record were the Veteran's 
certificate of marriage to the appellant and the Veteran's 
Philippine Army discharge document.

A June 1949 rating decision granted the Veteran service 
connection and a 60 percent rating for amputation of the 
right thigh.  The Veteran was granted service connection for 
hypertensive cardiovascular disease by a November 1984 rating 
decision.  An October 1989 rating decision granted the 
Veteran service connection and a 100 percent rating for loss 
of use of the right extremities, residuals of a cerebral 
infarction, effective from May 1989.  The October 1989 rating 
decision increased the Veteran's rating for hypertensive 
cardiovascular disease to 30 percent.

The Veteran's death certificate indicates that the Veteran 
died on December [redacted], 1993 of septicemia due to diabetes 
mellitus.  The certificate states that the Veteran died in 
the intensive care unit of Tanay General Hospital.  

In March 1994, medical records were received from Tanay 
General Hospital.  The medical records are dated in 1986 and 
1987 and show treatment for pneumonia and pulmonary 
tuberculosis.  These records also indicate that the Veteran 
was status post CVA (cerebrovascular accident).  A cover 
letter from the hospital states that all available records 
have been furnished and that the Veteran was seen in the 
emergency room as DOA (dead on arrival) at 3:35 a.m. on 
December [redacted], 1993.

An October 1994 affidavit from N.R.L., M.D., states that Dr. 
L. saw the Veteran on December 8th 1993 and referred the 
Veteran to Tanay General Hospital with the impression of Koch 
infection with pneumonia.  Attached was a copy of a referral 
slip written to Tanay General Hospital and dated December 8, 
1993.  The patient's name is not filled out on the document 
and the diagnosis is illegible.

In an October 1994 affidavit, L.P.M., M.D., stated that he 
was doctor on duty at Tanay General Hospital when the Veteran 
was brought in dead on arrival.  Dr. M. further stated that 
he did not conduct any medical examination or issue any 
statement as to the cause of death.

The appellant's eldest son wrote in an October 1994 affidavit 
that a hospital worker gave him a written note on a memo pad 
with letter head of the hospital in which was written 
"Septicemia and Diabetes Mellitus."  He said that he gave 
the note to a municipal health officer of Tanay, who then 
issued the death certificate.  The son stated that the 
Veteran had never received treatment for septicemia or 
diabetes mellitus.  When he tried to find out why the 
hospital had noted such as the cause of his father's death he 
was told that the hospital had no records because his father 
was dead on arrival.  He stated that no one at the hospital 
admitted to writing septicemia and diabetes mellitus on a 
memo pad concerning the Veteran.

In an October 1994 letter the appellant asserted that the 
Veteran did not die of septicemia and diabetes mellitus.  She 
stated that the Veteran did not receive any medical 
examination at Tanay Hospital when he died.  She also stated 
that he died prior to arrival at Tanay Hospital and not in 
the intensive care unit of the hospital.  The appellant 
maintains that the Veteran saw Dr. L. two days before the 
Veteran's death and that Dr. L. gave a referral to the 
Veteran for admission to Tanay General Hospital based on an 
impression of advance Koch infection pneumonia.  From the 
letter it appears that the appellant believed that the 
Veteran's death should be attributed to advance Koch 
infection pneumonia.

In an October 1995 letter, the appellant's former attorney 
asserted that the Veteran's death was directly related to 
having suffered from two strokes which were the result of the 
Veteran's service-connected amputation of the right thigh and 
service-connected hypertensive cardiovascular disease.  
Attached to the letter were copies of VA medical records from 
1957 and 1985.  The April 1985 records show treatment for a 
CVA and peripheral vascular disease.

In a September 1996 letter, I.C.B., M.D., stated that he had 
been the Veteran's doctor for an eight year period ending in 
1987.  He reported that he had treated the Veteran for labile 
hypertension and for hypertensive vascular disease.  He 
stated that he last saw the Veteran in 1987, when he was 
brought into the emergency room with slurring of speech and 
numbness of the right upper and lower extremities.  The 
doctor attached copies of several prescription sheets.

In an April 1997 letter the appellant asserted that the 
September 1996 letter from Dr. B. proved that the Veteran's 
death was due to a stroke which was secondary to his service-
connected amputation of the right thigh and cardiovascular 
disease.

In a July 1997 certification letter, E.R.W., M.D., stated 
that she had been the Veteran's family physician from 1990 to 
1993.  She reported that the Veteran's working diagnoses were 
chronic hypertension with transient ischemic attacks and 
cardiovascular spasms.  She stated that the Veteran had an 
unexpected attack on December [redacted], 1993 at about 3:45 A.M. 
which was manifested by sudden loss of consciousness and 
difficulty breathing which prompted her to refer him to the 
nearest hospital because she suspected a CVA.  She went on to 
state that unfortunately the Veteran was reportedly 
pronounced dead on arrival.

In July 1997 Tanay Community Hospital sent in duplicates of 
the Veteran's treatment records, along with a medical 
certificate dated in July 1997 which stated that the Veteran 
had been an inpatient in April 1985 for dizziness and the 
diagnosis had been hypertensive vascular disease.

Since the most recent final denial in August 2005, the 
appellant has submitted a duplicate of the Veteran's death 
certificate, a duplicate of her marriage certificate, and a 
duplicate of the Veteran's Philippine Army discharge 
document.  She also submitted several letters and a photo of 
her and her daughter.

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for the cause of the Veteran's death has not been 
submitted.  The August 2005 decision noted that a previous 
rating decision had denied the appellant's claim because 
there was no evidence of a relationship between the Veteran's 
cause of death and his military service.  

Since August 2005, the appellant has not submitted any 
evidence showing that her husband's death was related to a 
service-connected disability.  The duplicate documents she 
submitted were previously considered in denying her claim and 
are thus not new.  Although the letters and the photograph 
are new, they provide no new evidence relevant to the cause 
of the Veteran's death.  Because the evidence submitted since 
the last final decision is cumulative and/or does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for the cause of the Veteran's death, 
the appellant has not submitted new and material evidence.  
Thus, the Board concludes that new and material evidence has 
not been presented to reopen the claim.

III.  1318 Claim

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The Veteran was separated from military service in June 1946.  
The Veteran had a 60 percent combined rating in effect from 
February 1948 until May 1989.  An October 1989 rating 
decision granted the Veteran service connection and a 100 
percent rating for loss of use of the right extremities from 
May 1989.  As noted above, the Veteran died in December 1993.

The appellant claims that while the Veteran was only awarded 
a 100 percent rating for a service-connected disability as of 
May 1989, he met the criteria for a total rating due to 
individual unemployability (TDIU) for more than 10 years 
prior to his death.  In this case the Veteran was never 
awarded TDIU during his lifetime.  A May 1972 Board decision 
denied TDIU and an August 1982 unappealed rating decision 
also denied TDIU.  The Board notes that the appellant 
submitted her claim for benefits under 38 U.S.C.A. § 1318 in 
January 2008 and that an award of benefits based on 
hypothetical entitlement is not permitted.  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).

The Board notes that 38 C.F.R. § 3.22 provides, in pertinent 
part, [f]or purposes of this section, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) the veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error committed 
by VA in a decision on a claim filed during the veteran's 
lifetime; or (2) additional evidence submitted to VA before 
or after the veteran's death, consisting solely of service 
department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the 
veteran's lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  He first received a 100 percent rating due to service-
connected disability effective May 1989.  The Veteran was 
discharged from service in June 1946 and he died in December 
1993; as such, the Veteran was not rated at 100 percent for 
at least the first five years after his discharge from 
service nor was he rated totally disabled for at least the 
last 10 years of his life.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the Veteran's lifetime.  During the Veteran's life he 
was denied a claim for TDIU by the Board in May 1972 and he 
was denied a claim for TDIU by the RO in an unappealed August 
1982 rating decision.  Neither the Veteran, during his 
lifetime, nor the appellant has successfully or specifically 
pled clear and unmistakable error in any of the 
aforementioned decisions.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) [any claim of CUE must be pled with 
specificity].  In this case, the appellant has not 
specifically alleged CUE.  Instead, she generally contends 
that the Veteran was theoretically entitled to TDIU during 
the 10 years prior to his death; however, as noted before, VA 
has established that hypothetical entitlement is not a viable 
basis for establishing benefits under either 38 U.S.C.A. § 
1318.  Moreover, even if such contentions are liberally 
construed as a CUE claim with regard to a previous denial, it 
appears that the appellant would be essentially requesting 
that the Board reweigh or reevaluate the evidence and reach a 
different conclusion.  Such a disagreement with how the facts 
were weighed or evaluated is not clear and unmistakable 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  As 
such, the appellant has not established a valid claim of CUE 
at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.









	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen the claim of service connection for 
the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


